Case 1:21-cr-20248-JEM Document 39 Entered on FLSD Docket 07/29/2021 Page 1 of 8




                                   UM TED STATES DISTW CT COURT
                                   SOUTHERN DISTRICT OF FLOIRIDA

                             CASE N O.21-20248-CR -M ARTINEZ/BECER1kA


         UM TED STATES OF AM ERICA,

         V.

         PRENTISSK.M ADDEN,
                               D efendant.
                                               /

                                           FACTUA L PR OFFER

                COMES NOW ,theUnited StatesofAmerica,by and through itsundersignedAssistant
         United StatesAtorney,andPrentissK.         DEN,togetherwithhiscounsel,admitsifthiscase
         weretoproceed to trial,thegovernmentwouldbeabletoprovethe allegationscontainedwithin
         theIndictmcnt,wl
                        zich chargcsthedefendantwithtlu-
                                                       eecountsofreceiptofohild pornography,in

         violationofTitle18,UnitedStatesCode,Scotion2252($(2)and(b)(1),onecotmtofpossession
         ofohild pornography,in violationofTitle18,United StatesCode,Section2252(a)(4)(B)and
         (b)(2),andonecountofcreationofanimalcrushvideo,inviolation ofTitle l8,UnitedStates
         Code,Section48(a)(2)(B)andthefollowingfacts,amongothers,beyondareasonabledoubt.Thc
         defendantalsostipulatesthatthoseallegations,elem entsofthecrim esandthefollow ingrecitation

         ofthefactsshallconstitutetheunderlyingfactualbasisfortheentry ofapleaofguiltyinthiscase:

                      In M ay 2020,Iaw enforcement received a NationalCenter for M issing and

         BxploitedChildren(NCMEC)CyberTipwhichhadbeenfiledbyDropbox,Inc.ThisCyborTip
         indicated a Dropbox user with the usernam e 's
                                                      D errick Lane'', and email addross

         ''anonymous one6g6g@yahoo,oom'', had uploaded multiple files of suspected child
         pornography to Dropbox.Speoifically,Dropbox reported approximately one-thousand,six
                                                                     <    *K

                                                   OC                f.t           '.1..
Case 1:21-cr-20248-JEM Document 39 Entered on FLSD Docket 07/29/2021 Page 2 of 8




          hundredsixty-seven(1,667)Slesofsuspectedchildpornographywereuploadedtotheaccount
          between Jtlne25,2018,and Februaly 6,2020. Acoording to theCyberTip,one hundred and

         thirtpfive(135)ofthosefilescontaineddepictionspreviouslyidentifiedbyNCMRC assuspected
         cllildpornography.

                       SpecialAgentLeahOrtizoftleUnited StatesDepartmentofHomeland Security,

         ImmigrationandCustomsEnforcement,HomelandSecurityInvestigations($THSl'')reviewedthe
         stlspectedfilesfrom theNCM EC tip andconfirmedthattheywerechildpornography.
                       Furthermoro,the CyberTip indicated thatthe Dropbox accountwas accessed

         multipletimesbetween June25,2018 and Fcbrum.
                                                    y 6,2020 by an 117AddressX*
                                                                              X1
                                                                               .X'
                                                                                 X(.146.143,

         determinedtoberegisteredtoM ADDEN athisresidenceinthe21000Block ofSanSimeonW ay,
         M iami,Florida.
                               Ortiz     subpoenaed       Oath     Holdings,              regarding

         anonvm nus one6969Q vahoo.com,oneoftheaccountsused to registertheDropbox accotlnt
         ldentified by NCM EC,Oath Holdings,Jno.recozds listed a phone number and an alternate

         emailaddressofpk- madden@yahoo.
                                       com.Thcscrecordsalsoshowedthattheemailaccount
         wasaccessed by thesameP Addressusedto accesstheDropbox account,aswellasa second

         P Addressregisteredto M ADDEN'Splaceofemploymcnt.
               5.     A fedcralsearch warrantforthecontents oftho Dropbox accotmtbelonging to

         username Derriok Lane provided more thi
                                               m one thousand (1000) files ofsuspected ohild
         pornography,in additlontothosefilesoriginallyrepol-tcdintheaforementionedCyberTip.The
         accountcontained folderdtitled with termsindicativeofchild exploitation,including the term s

         Infant,Babyycp (beingtheknownabbrevialionfor'dchildpornography'>),andincestsale.A



                                                      2
Case 1:21-cr-20248-JEM Document 39 Entered on FLSD Docket 07/29/2021 Page 3 of 8




         review ofthesefoldersrevealedlnultiplefilesofchildpornography containedwithin,including

         thefollowing:

                             Filc titled Video Oct03,2 02 42 AM .mp4, which contalned a video

                depictinganakedmaleinfantlayingon hisback onapillow thatissitting on the floor
               with an adultmale aggressivoly kissing the infanton the mouth and tlyingto puthis

               tongueintheinfant'smouth.Thevideothen showstheadultmalelicking and sucking on
               the infant's exposed penis.Thevideo isapproximately 45second in lcngth and was

               located inthesubfolderlabeled infant;
                      b.    File titled a530D e0-b1eb-4efe-a32c-c4596585a747.mp4, which
               containedavideodepictingamaletoddlerlayingdownonhisbaokon abedwearingonly

               ashirtand anadultmaleisperforming oralsexonthetoddlcrsexposedpenis.Thevideo

               isappl-oximatelyoneminuteand fifty-six(56)sccondsinlengthandwaslooatcdinthe
               foldertitledbaby;and

                             ImagesofablaoltmaleSA OrtizrecognizedasMADDEN .

                      On Fcbruary 24,2021,law enforcementexecuted a federalsearch warrant at

              DEN'Sresidencein MiamiDadeCounty,andseized electronicmedia,includingan Apple
         iphoneX found inMADDBN'Slivingroom andasilvcrAppleiphonc 12 Profrom M ADDEN'S
         bedroom .
                      W hileonscene,       DE.N wasadvisetlofhisM iranda rights,which hestatcdhe
         understood and waived both verbally and in writing.Law enforcementinterviewed M ADDEN,
         whostatedthathehaslivedaloncatthatapal-tmentsinceSeptember2018,admittedthatheowned
         theP honeX andiphone12,andthepasswordfbrthoscdevices.M ADDEN alsoadmittedow ning

         theDropboxaccountassociatedwithanonymous- one6g6g@yahoo.
                                                                com.

                                                       3
Case 1:21-cr-20248-JEM Document 39 Entered on FLSD Docket 07/29/2021 Page 4 of 8




                            Afteragcntsseizcdthcdevices,they ctmduotedpreliminary forensicexaminations
             that revealed multiple tsles of suspicted child pornography stol-
                                                                             cd on the dcvices.Those
             examinationsalso reveaied multiple socialmedia ohats,between     . DEN,and otherusers,

             whichdiscussedthesexualexploitation ofchildren.
                     9.     6
                            'ce6de315-bea3-4393-9e14-cd74cc37c268''isavideo.Glelooatedon       DEN'S

             iphoneX)receivedinasocialmediachatonOctober8,2020by asocialmediaaccountregistered
             to u onymous- one6g6g@yahoo-col
                                           n, The video showed a.
                                                                minormale standing naked and
         '
             masturbating. Afterreceivingtheflle,'IDM''repliesinasooialmediachat''
                                                                                 filsnecavboi''.
             Agentslocateclanothervideo,'CIM G 2427.110v,:ofa gray dog createdon the same day,on the
             samedevice,with EXIF datageolocatingnearby MADDEN'SapaltnentinM iami-Dade County.
                            t$
                             4c94b402-0c83-413a-b050-b7c96c2455d4.m1,4''isa video file thatagents also
             located on M ADDEN'Siphone12 Pro in asocialmediachatthatoccurred on Fcbruary 7,2021.
             Thatvideo showedoneminorboy pelforming oralsex onanotherminorboy,ln additiontothis
             video,agentsalso found aphoto ontheiphone12 ProtitledIM G 4802.J1E1C. Thcphoto wasa

             Ssselfie''of    DEN anditcontaincdEXIF datashowingthatitwascreatedonFebruary 7,2021

             with GPS coordinates thatgeolocated near MADDEN'S apaltnent. Agents also obtained

             M ADDEN 'Swork reoords,which showed thathehad appointments inthe SouthernDistriotof

             Floridaon February7,2021.
                            $$b94307d4-b921-4a85-9c78-d689871ec69d.mp4''isa video filcthatagentsalso

             Iocated on MADDEN'Siphone 12Proin asocialmediachatthatoccurrcd onFebruary 18,2021.
             Thatvideo showed a naked preteen malc attempting to have analsex wif
                                                                                .
                                                                                h an adultmale. ln

             additiontothisvideo,agentsfound avideofile$'1M G 5003.
                                                                  m ov''on theiphone 12Prodepioting




                                                         4
Case 1:21-cr-20248-JEM Document 39 Entered on FLSD Docket 07/29/2021 Page 5 of 8




          agray andwhitedog.ThevidcohadEXIFdatashowingthatitwasoreated onFobruary 18,2021
         with GPS coordinatesthatgeolooatednearM ADDEN'Sapartment,
                12.     Agentsalso Iooatcd thefollowing videosand photos contained on M ADDEN'S

         phcnesonFebrualy 24,2021:

                              $:a530f0e0-bleb-4cfe-a32o-c4596585a747.mp4''is a video file located

               on M ADDEN'Siphone 12 Pro. The vidco depicts amale toddlerlaylng on his back
               Mr
                saring only a shirtand an Itdultmaleperforming oralsox on the toddler's exponed

               penis.

                              6'2b186c39-1901-458-ab2b-73e7be92e988''       a photo that was also

               located onM ADDEN'Siphone 12Pro.Thepictureshowsaprepubescentfemale,naked

               from thewaistdown withherlegsspreadopcn,exposinghervagina.
                              462014 Pedo Film 0037 Boy- zY o- Blaest- und- schluckt.avi''is a video

               f'
                ile located on MADDEN'S iphone 12 Pro. The video depicts a nalced adultmale

               masturbatingandcjaoulatingontothemouthandfaceofamaletoddler,
                      Finally,agentslooatedthefollowing videoscreatedby         DEN depicting him

         engagedinanimalolushing(bestiality),aswellassocialmediachatsdiscussinganimalorushing:
                             t'
                              M ay 02,1033 36PM .mov''isavideofilethatdepictsM ADDEN having
               sex with a female dog. The video was Iocated in M ADDEN'S Dropbox account and

               containcdEXIF datashowingthatitwascreatedonM ay 3,2018byan iphone7,withGPS
               coordinatesthatgcolooatoneartheanimalhospitalwhereM ADDEN worked.Thevideo
                             CS
                              I'
                               M'G 4510.M OV''isavideo file located on MADDEN'S ipllone 12 that

               depiotsM ADDEN with hislion ohesttattoo visible,inserting a dilclo into abrown and
               whitefemaledog'svagina whileheismasturbating. Agcntsdisooveredthat.
                                                                                 M ADDEN
Case 1:21-cr-20248-JEM Document 39 Entered on FLSD Docket 07/29/2021 Page 6 of 8




              scntthisvideotoanotherperoonln asocialmediachat.ThisvideocontainsEXIF dntatbat
              showed itwas created on M ay 23,2019 with GPS coordinates that geolocate near

                    DEN'Sapartment.

                        o.     Agents aiso Iocated clmts before and afterM ay 23,2019,lrlating to thc
              brownandwhitedog.OnM ay21,2019,M ADDEN hadasooialmediaconversationabout
              abrown and white dog that'contained imagesofM ADDEN Iyingnexttothedog. In the

              conversationM ADDEN states,

                        'lt'sstillalittletootl
                                             khtbutJ'
                                                    p7workingonit.Icouldn'
                                                                         tcvc77get
                        l/ny
                           j.
                            cru
                              $'in://1t?pIstartedt'
                                                  .Suspcct1asks''Vîrgl
                                                                     -n.Ccpzovkeep
                        herf'
                            r'
                             ltl/b
                                 /7ernight? 'tDM''replies''
                                                          fcan/?:pit'f/-
                                                                       zt)zfwannaconlc
                        through. 111hcpcto letynl/know ft/?pct/l-
                                                                rt/u'though.'' Suspect1
                        asks ''
                              Il'
                                ellyeah,71stillplaying wï//'
                                                           ?thatpussy''. ''DM ''l-e-
                                                                                   b
                                                                                   ponds
                        fbV5/right'ntm'.ftookabveakcî/g1needa dildo''. Stlspectlasks
                      'çjrougtn???lshove//inher''.'S
                                                   DM''replies''Fet7toJ'/rc/c/lhel-(
                                                                                   /-f
                     cansndonc''    . Suspect1responds''Shitabroom t ?rplunger101''
                     ''DM ''responds'' likhngersal'ebiggerthanthat 1pcetfsomething
                     dicksized...fl'
                                   deasîel.to stretch with a dildo ci/
                                                                     z ithurtsto stretch
                     itMdflJlyt?l/?.dlck.f'pcdonethatbeforeandàct?asoreforlîke2Jcye
                     ajtel'/(71''
                                .Furtherintheohattllreadsuspect1asks ''Yougcv:her
                        aJc#lfcf/pc ol'sheJ'
                                           z1u
                                             5.
                                              /thatcalm z', E'DM ''rcplies ''She?'
                                                                                 el/cclra.
                        ThehrstW#lhel'eM'JJN'tanysedativesu'/lcpsheM't'
                                                                      fâ'layingthere
                     Jtmk/ng baclcatnie''.('DM ''followedupwith t'
                                                                 BulIgaveJ/crsome
                     J-/
                       3'
                        drthatctlzIànsu'iw/â'gonnabeJ'
                                                     frc/c/oïn.
                                                              gshyl''.
                                    DEN alsopmïicipated in anothersooialm etliachatbegirming on
              M ay23,2019,andcontinuingthroughM ay 26,2019,inwhiuhhesendsaphotoofthe

              same conductdepicted in GIM G 4510.
                                                M OV''. During the conversation,the other

              Participantasks,s'.l11l'sl'.î'i/ozfp''SCDM ''responds ''Yea''.Suspcct4,states '%llo'tc./N'and
              then asksStW hosedog''andthen ''Vho'
                                                 e ïâ'the ?'
                                                           /.îf?''followed by ''The culn s
                                                                                         vhot''.

              'CDM ''responds .'
                               1didn'ttakeone.1waâ'keeping a dog thatneededa Jltlp7e''.
                              C'IM G 1268.M OV''isavidco f5lelocated on              DEN'SP hone 12 that
              depicts        DBN having sexwith agray andwhitedog. Thevideo containsEXIF data

                                                        6
Case 1:21-cr-20248-JEM Document 39 Entered on FLSD Docket 07/29/2021 Page 7 of 8




                thatshowedthatitwasoreatedon Jtlly26,2020 by an iphoneX withGPS coordinatesthat
                geolocatenearM ADDEN'Sapartment.

                      Thepm-tiesagreethatthesefacts,which donotincltldeaI1thefactsknowntothe

          governmentandthcdcfendant,aresufficienttoprovebeyond areasonabledoubtthat:

                             (i)on Ootobcr8,2020,MADDEN lcnowinglyreceivedavisualdepictlon
                thatwastransported in interstatecommerce,thatwasprodtlcedusing aminorengaged in
                sexually explioitconduct,thatdepictcdthesame,andthatM ADDEN lcnew thatatleast

                oneperformerwasaminorengagedin sexually explicitconduct;
                             (ii)onFebrum-y7,2021, . D2N l
                                                         m owinglyreceivedavisualdepiction
               thatwastransported in interstate commerce,thatwasproduced using aminorengaged in
                sexually explicitconduct,thatdepiotcd thesame,and thatMADDEN l
                                                                             m ew thatatleast

               onepelformerwasaminorengaged inscxually explioitconduct;

                             (iii) on February 18,*
                                                  2021,MADDEN knowingly received a visual
               depiction thatwastransported in interstato commerce,thatwasproduced using aminor

               engagedinsextlallyexplicitconduct,thatdepictedthesame,andthatM ADDEN kncw that

               atleastonepelfonuerwasaminorengaged in sexuallyexplioitconduot;

                      d.     (iv)onFebrualy 24,2021,MADDEN knowingly possessed 1,667visual
               depictions thatwere produced with minors engaging in sexually explititconduot,that
               depictedthesame,thatMADDEN l
                                          tnew thevisualdopiotionswasofaminorengaging in
               sexually e
                        'xplicitconduct, and thatthe visualdepiotions were transported in intel-state

               com morce;and
Case 1:21-cr-20248-JEM Document 39 Entered on FLSD Docket 07/29/2021 Page 8 of 8




                             (v)onM ay23,2019,       DEN lmowlnglycreatedananimalcrushvideo
              thatwasdlstributedininterstatecommerce.

                                              JIJAx Ax :
                                                       1'6910 Goxzh zz
                                                        .

                                              AcT ' (j . 'rrFDs'r.TEs
                                                                   ' ArroltxBy
                                                 z                 -    '-
         oate:4h-l/z                    By: (               e'''             ----*
                                              UZRI. -1?.
                                                       H,'kH.I-
                                                              IUDOCK
                                              ASS STA         JNITED STATE&AW f RNEY
                    '                                                    .   l
               .,       '/
         Ilate: 2,
                 4/-
                   J.
                    /                   By:.z' .e -                                   .
                                             M ICHAEL P.M IIG R
                                              ATT       17OR DEFENDANT
                                        e
                                       ,
                                       j;/
         Date: 70 7.
                   -(                  .
                                       BJ'
                                         E              /              /tlI(z//6:t/ yyyjvs y,g tyoxy
                                             '
                                             D
                                             PR
                                              EE
                                               FN
                                                EN
                                                 TDAN
                                                    I
                                                    tT.MADDEN                             fypqj.
                                                                                               4<z/j,s/,
                                                                                                       .
                                                                                                       Jzy
                                                                                                         z
